Exhibit 10.39

***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2.

FIFTH AMENDMENT
TO THE
COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

THIS FIFTH AMENDMENT TO THE COLLABORATIVE RESEARCH AND LICENSE AGREEMENT (the
“Fifth Amendment”) is entered into as of October 29, 2006 (the “Fifth Amendment
Effective Date”) by and between SENOMYX, INC. (“Senomyx”), a Delaware
corporation, having a principal place of business at 11099 North Torrey Pines
Road, La Jolla, California 92037, and KRAFT FOODS GLOBAL, INC., a Delaware
corporation (“Kraft”) having offices at 801 Waukegan Road, Glenview, IL 60025.

WHEREAS, Senomyx and Kraft entered into that certain Collaborative Research and
License Agreement dated as of December 6, 2000, as amended by that certain First
Amendment dated May 2, 2002, that certain Second Amendment dated April 29, 2005,
that certain Third Amendment dated July 29, 2005, that certain Fourth Amendment
dated December 9, 2005 and that certain Amended and Restated Fourth Amendment
dated December 9, 2005 (collectively, the “Agreement”);

 WHEREAS, within […***…] days of the Fifth Amendment Effective Date, Senomyx
shall submit to Kraft a written report regarding […***…], which the Steering
Committee has determined to be reasonable within the meaning of Section
3.1.1(C)(ii), thereby completing Senomyx’s obligations under the […***…] Phase
(capitalized terms used but not otherwise defined in this Fifth Amendment shall
have the meanings given such terms in the Agreement); and

WHEREAS, in recognition of Senomyx’s completion of its obligations under the
[…***…], Senomyx and Kraft wish to amend the Agreement to shift the remaining
research funding from the […***…] Phase to the […***…] Phase;

NOW, THEREFORE, in consideration of the foregoing premises and of the covenants,
representations and agreements set forth below, the parties hereby agree to
amend the Agreement as follows:

1.                                      Senomyx, within […***…] days of the
Fifth Amendment Effective date, shall submit to Kraft a written report regarding
[…***…]. Upon receipt thereof by Kraft, the parties agree that Senomyx’s
obligations under the […***…] Phase shall be completed pursuant to Section
3.1.1(C) of the Agreement.  The parties’ rights and obligations with respect to
the […***…] Phase of the Collaborative Program under Sections 3, 9 and 10 of the
Agreement will continue only with respect to […***…].

2.                                      Pursuant to Section 9.2(B) of the
Agreement, Kraft will pay Senomyx a milestone payment of […***…] within […***…]
days of the Fifth Amendment Effective Date.

3.                                      Section 3.1.1(B) of the Agreement is
hereby amended and restated as follows:

***Confidential Treatment Requested


--------------------------------------------------------------------------------


“During the Collaborative Period which will continue through […***…] for the
[…***…] Phase, Kraft will evaluate […***…] and may select […***…] for further
development by notifying Senomyx of such selection in writing on or before
expiration of the Collaborative Period.  Upon such notification, […***…] will
become a […***…] Compound.”

4.                                      Section 9.1 of the Agreement is hereby
modified such that all research funding from the […***…] Phase is shifted to the
[…***…] Phase as of the Fifth Amendment Effective Date.  Accordingly, beginning
on December 9, 2006 and through the end of the December 8, 2007, Kraft will pay
Senomyx at an annual rate of […***…] for the […***…] Phase.  From December 9,
2007, Kraft will pay Senomyx at an annual rate of […***…] through the end of the
Collaborative Period for the […***…] Phase.  These payments will be made […***…]
and on an […***…], provided that, with respect to the change in funding rate,
payments for any period at a particular funding rate for less than one […***…]
of the Collaborative Period will be based on the pro rata portion of the […***…]
installment based on the actual number of days in such […***…] at the applicable
funding rate. Kraft shall have the right to terminate the […***…] Phase of the
Agreement by providing Senomyx with thirty (30) days advance written notice
prior to the second anniversary date (December 9, 2007) of the Effective Date of
the Restated Fourth Amendment  (the “No Go Notification”).

5.                                      Except as specifically amended by this
Fifth Amendment, the terms and conditions of the Agreement shall remain in full
force and effect.

6.                                      This Fifth Amendment will be governed by
the laws of the State of California, as such laws are applied to contracts
entered into and to be performed entirely within such State.

7.                                      This Fifth Amendment may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties, through their authorized officers, have
executed this Fifth Amendment as of the Fifth Amendment Effective Date.

SENOMYX, INC.

 

KRAFT FOODS GLOBAL, INC.

 

 

 

By:

/s/ Kent Snyder

 

By:

/s/ Todd Abraham

 

 

 

Name: Kent Snyder

 

Name: Todd Abraham

Title: President and Chief Executive Officer

 

Title: VP Global Research & Technology Strategy

 

 

 

Date:

October 31, 2006

 

Date:

November 6, 2006

 

***Confidential Treatment Requested


--------------------------------------------------------------------------------